                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION
                                         Case No. 5:20-cv-00141-M

        KIMBERLY ERWAY, as Parent of Minor                   )
        Child J.E. ,                                         )
                                                             )
                                            Plaintiff,       )
                                                             )
        V.                                         )
                                                   )                                     ORDER
         UNITED STATES TRANSPORTATION              )
        SECURITY ADMINISTRATION, UNITED )
        STATES OF AMERICA, and JANE DOE, )
        an Employee of the United States           )
        Transportation Security Administration,    )
                                                   )
                                       Defendants. )

             In addition to the claims the court dismissed last week [see DE-17], Plaintiff Kimberly Erway' s

complaint contains a claim brought pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971) against Defendant Jane Doe seeking money damages for Doe' s alleged

violation of her minor child J.E. ' s 1 rights under the Fourth Amendment to the United States Constitution.

[DE-I]

             It does not appear from the docket in this case that Doe was served with process within the 90-day

period contemplated by the Federal Rules of Civil Procedure, as required. See Fed. R. Civ. P. 4(i)(3), -(m).

The docket also does not reflect that Plaintiff has moved the court to extend her deadline to effectuate

service. As a result, the court DISMISSES Plaintiffs Bivens claim against Doe for failure to timely




    1
        The child' s initials are used to protect the child's identity. See Fed. R. Civ. P. 5.2; Local Rule 17.l(c).

                                                                  I



                   Case 5:20-cv-00141-M Document 18 Filed 11/02/20 Page 1 of 2
effectuate service of process. Fed. R. Civ. P. 4(m). All other motions on the docket in this case are DENIED

AS MOOT, and the clerk is instructed to close the case.




       SO ORDERED this the _ _       _ J__ day of /VNaA W, 2020.
                                     Q_

                                                          ?L!c!U
                                                          RICHARDE.MYER~
                                                                                       -:i
                                                          UNITED STATES DISTRICT JUDGE




                                                          2



              Case 5:20-cv-00141-M Document 18 Filed 11/02/20 Page 2 of 2
